                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GLORIA RAMOS,                                       :
                             Plaintiff              :              CIVIL ACTION
                      v.                            :              No. 18-cv-3752
                                                    :
LVNV FUNDING, LLC and                               :
PRESSLER & PRESSLER, LLP a/k/a                      :
PRESSLER, FELT & WARSHAW, LLP                       :
                     Defendants                     :


                                           ORDER

       This 22nd day of May, 2019, upon consideration of Defendants’ Motions to Dismiss

(ECF Nos. 15, 16), Plaintiff’s responses (ECF Nos. 18, 20, 21, 27), and Defendants’ replies

(ECF Nos. 19, 22), it is hereby ORDERED that the Motions are GRANTED. The Complaint is

DISMISSED, without prejudice.



                                                        /s/ Gerald Austin McHugh
                                                    United States District Judge
